Citation Nr: 0618930	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for cancer of the 
sinuses.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for otitis externa.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The claims for service connection for tinnitus, skin cancer, 
and a left knee disability, and the reopened claims for 
service connection for hearing loss and ear infections, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A cancer of the sinuses was not present during service, 
was not manifest within a year after service, and the 
veteran's current residuals of sinus cancer are not shown to 
be related to service.  

2.  The RO previously denied service connection for hearing 
loss and otitis externa (claimed as an ear fungus condition) 
in a decision of September 1961 on the basis that the 
disorders were not found on the last examination.  

3.  The additional evidence which has been presented includes 
evidence reflective of a current disability of the ears, and 
raises a reasonable possibility of substantiating the claims 
for service connection for hearing loss and otitis externa.


CONCLUSIONS OF LAW

1.  Cancer of the sinuses was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for hearing 
loss and otitis externa.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in January 
and November 2003 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters told the veteran to submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Further, because service 
connection for sinus cancer is denied, any question as to the 
appropriate rating (following a grant of service connection) 
or the effective date (of a grant of service connection) is 
moot, and there can be no failure-to-notify prejudice to the 
veteran with respect to this issue.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) .  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


Entitlement To Service Connection For Cancer Of The Sinuses.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not contain any 
mention of a cancer of the sinuses.  The report of a medical 
examination conducted in March 1957 for the purpose of 
separation from service shows that clinical evaluation of the 
nose and sinuses was normal.  The report of a medical 
examination conducted by the VA in May 1961 is also negative 
for references to cancer of the sinuses.  It was noted that 
examination of the nose and sinuses was negative.  The 
earliest medical evidence of the presence of cancer of the 
sinuses is from many years after service.  There is no 
medical opinion linking the disorder to service.   

Based on the foregoing, the Board finds that a cancer of the 
sinuses was not present during service, a malignant sinus 
tumor was not manifest within a year after service, and the 
veteran's current residuals of sinus cancer are not shown to 
be related to service.  Accordingly, the Board concludes that 
a cancer of the sinuses was not incurred in service, and may 
not be presumed to have been incurred in service.


Whether New And Material Evidence Has Been Presented To 
Reopen
 Claims For Service Connection For Hearing Loss and Otitis 
Externa.

In a rating decision of September 1961, the RO denied the 
claims for service connection for hearing loss and otitis 
externa.  The evidence which was of record included several 
service medical record entries pertaining to the ears.  In 
June 1955, the veteran was seen for a complaint of fungus in 
the right ear.  Later that month, he was treated for otitis 
externa.  In September 1955, he was treated on three 
additional occasions for fungus of the ear.  In December 
1955, he was treated for irritation of the right ear.  

The veteran was afforded a VA examination in May 1961.  The 
report shows that he stated that he noticed hearing loss 
during the time he was on active duty.  He had no complaints 
of itching, pain, discharge, desquamation or other symptoms 
of otitis externa.  The diagnosis was defective hearing, 
right, conductive type, cause undetermined.  An associated 
audiometry test shows that speech discrimination was 100 
percent in both ears.  The RO concluded that service 
connection for the claimed disorders should be denied because 
they were not found on the most recent examination.  

The decision which denied service connection for hearing loss 
and otitis externa is final based upon the evidence then of 
record.  38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); effective 
May 29, 1959, to Dec. 31, 1962.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence that has been presented includes 
medical records showing treatment for hearing loss.  For 
example, a private medical record dated in April 2001 
reflects that audiogram testing reflected severe to profound 
hearing gloss in the right and left ears.  Current VA medical 
treatment records contain similar information.  

The Board finds that the additional evidence which has been 
presented includes evidence reflective of a current 
disability of the ears, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hearing loss and otitis externa.  Accordingly, the Board 
concludes that new and material evidence has been presented 
to reopen the claims of entitlement to service connection for 
hearing loss and otitis externa.  


ORDER

1.  Service connection for cancer of the sinuses is denied.

2.  The request to reopen a claim for service connection for 
hearing loss is granted.  To this extent only, the appeal is 
granted.  

3.  The request to reopen a claim for service connection for 
an otitis externa is granted.  To this extent only, the 
appeal is granted.  



REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the claims for service connection for 
tinnitus, skin cancer, and a left knee disability, and the 
reopened claims for service connection for hearing loss and 
otitis externa.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The Board 
finds that an additional examination is required to properly 
evaluate the issues.  

The veteran has presented a credible history of noise 
exposure in service along with exposure to high pressure and 
contaminated water in his duties as part of an underwater 
demolitions team, and his service medical treatment records 
show that he was treated for ear infections.  The veteran 
should be afforded VA hearing loss examination to determine 
whether he developed the claimed disabilities (hearing loss, 
otitis externa and tinnitus) as a result of such factors.  

With respect to skin cancer and a left knee disability, the 
veteran has presented lay statements and credible testimony 
describing sun exposure and a left knee injury in service.  
He has also presented a photograph showing him shirtless in 
service, and a doctor's statement to the effect that it is 
possible his left knee disability is the result of in-service 
injury.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
disability or other ear disorder which 
the veteran may currently have.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the nature of his claimed hearing loss 
disability.  

The examiner should specifically comment 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
hearing loss disability, chronic ear 
infection or tinnitus was caused or 
aggravated by exposure to noise, diving, 
or ear infections during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

2.  The veteran should be afforded a VA 
skin examination to determine the 
etiology of any skin cancer which the 
veteran may have.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his claimed 
skin cancer disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found skin cancer was 
caused or aggravated by exposure to sun 
during service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

3.  The veteran should be afforded a VA 
knee examination to determine the nature 
and etiology of any left knee disability 
he may currently have.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his claimed 
left knee disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found left knee 
disability was caused or aggravated by 
injury during service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


